 WESTERN CARE NURSING HO()MEWestern Care, Inc. d/b/a Western Care NursingHome and United Food and Commercial Work-ers International Union, Local 684, AFL-CIO-CLC. Cases 19-CA-11143 and 19-CA-11231July 10, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENEI.I OOn February 29, 1980, Administrative LawJudge James M. Kennedy issued the attached Deci-sion in this proceeding. Thereafter, the GeneralCounsel filed exceptions and a supporting brief, theCharging Party filed exceptions, and the Respond-ent filed answering briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Western Care,Inc. d/b/a Western Care Nursing Home, Helena,I Inadvertently, the Administrative Law Judge referred to employeeFlansburg as an epileptic. Epilepsy was not mentioned in the record withrespect to Flansburg, but with respect to another employee.The General Counsel and the Charging Party have excepted to certaincredibility findings made by the Administrative Law Judge. It is theBoard's established policy not to overrule an administrative law judge'sresolutions with respect to credibility unless the clear preponderance ofall of the relevant evidence convinces us that the resolutions are incor-rect. Standard Dry Weall Products, Inc., 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and findno basis for reversing his findingsThe General Counsel has also excepted to the Administrative LawJudge's failure to make findings of violations of Sec. 8(aX1) of the Act inaddition to those violations he found. As all of the additional violationsthus claimed are similar to those already found, such additional findingswould be cumulative and would not affect the scope of the remedialorder, and we therefore find it unnecessary to pass on them.a In dismissing the allegations that Respondent violated Sec. 8(a)(3) ofthe Act by discharging three employees in retaliation for their support ofthe Union. the Administrative Law Judge characterizes AdministratorStokes as being myopic regarding her legal obligations but incapable offiring anyone for union-related reasons. Such psychological profiling is,of course, always hazardous. On this record, moreover, such conclusionsappear to he particularly unwarranted. Stokes expressly and repeatedlythreatened massive retaliation against employees who supported theUnion. then swore that she did not. similarly denying other 8(a)(1) con-duct credibly attributed to her. This persuades us that Stokes ,sas indeedcapable (if blatant discriminatory conduct. However, the preponderanceof the credited evidence does not support the General Counsel's allega-tion of 8(al 3) violations250 NLRB No. 84Montana, its officers, agents, successors, and as-signs, shall take the action set forth in the said rec-ommended Order.DECISIONSIA I MIENT OF1 IHI CASIJAMI.S M. Ki-NNI )Y, Administrative Law Judge: Thiscase was heard before me at Helena, Montana, on July20, 1979,1 pursuant to a second amended consolidatedcomplaint issued by the Regional Director for Region 19on July 5 and which is based upon charges filed by thepredecessor of United Food and Commercial WorkersInternational Union, Local 684, AFL-CIO-CLC2(herein called the Union). on February 22 (later amend-ed) and March 26. The complaint alleges that WesternCare, Inc. d/b/a Western Care Nursing Home (hereincalled Respondent), has engaged in certain violations ofSection 8(a)(1) and (3) of the National Labor RelationsAct, as amended (herein called the Act).IssuesWhether or not Respondent prior to an NationalLabor Relations Board representation election committedvarious violations of Section 8(a)(1) of the Act to coerceemployees from voting for representation by the Union,including interrogating employees about their union sym-pathies and desires and how they would vote in the elec-tion, creating the impression that their union activitieswere under surveillance, promising or granting benefits,threatening wage reductions, threatening to dischargeemployees, threatening to cease business, stiffening thepenalty for missing shifts, and refusing to grant an em-ployee a periodic pay increase. In addition, I must decidewhether the February 16 discharges of Roseann McCul-loch, Nancy Smith, and Lila Mitchell violated Section8(a)(3) of the Act.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of the General Counsel and Respondent.Upon the entire record3of the case, and from my ob-servation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACT1. RESPONDENT'S BUSINESSRespondent admits it is a Montana corporation whichoperates a nursing home in Helena. It further admits thatduring the past year, in the course and conduct of itsbusiness, its gross volume exceeded $100,000 and it annu-ally purchases goods and materials valued in excess of$50,000 from sources outside Montana. Accordingly itAll dates herein refer to 1979 unless otherwise indicatedAmended pursuant to a motilo granted at the hearing to shoe, theCharging Party's new namea The General Counsel's motion to withdraA tw o allegations, as setforth on p. 17 of their brief. is gralnled509 DI):CISIONS OF NATIONAl I ABOR RELATIONS BO()ARI)admits, and I find it to be an employer engaged in com-merce and in a business affecting commerce within themeaning of Section 2(2), (6), and (7) of the Act.II. 'iHI I ABOR OR(iGNIZA'TION INVOI VIIl)Respondent admits, and I find, the Union to be a labororganization within the meaning of Section 2(5) of theAct.III. THi AL. lEGiED UNFAIR LABOR PRAC'IICIESA. Background and ParticipantsRespondent is a nursing home in Helena, Montana. Itemploys approximately 85 people, although due to turn-over many more persons than that are employed duringthe course of a year. The corporation which owns thefacility is owned by Keith and Georgia Stokes. Mrs.Stokes is the administrator of the home while her hus-band serves as chairman of the board of directors. Hedoes not take an active role in the day-to-day operationof the facility. Respondent's director of nursing duringthe relevant period was Delores "Dodie" Rolando.The Union's organizing effort began on November 19,1978, when the Union's International representative, Jef-frey Doyle, while having dinner with a family in Helenaand discussing an organizational effort elsewhere, ob-tained the signatures of Jean Northey and Twyla Soren-son, two of Respondent's employees. The remainder ofthe organizing was carried out by Kathy Van Hook, anorganizer employed by Local 684. On December 1, 1978,Doyle returned and went to the nursing home where hepresented Mrs. Stokes with a demand for recognition.She did not believe Doyle represented her employeesand rebuffed him. He reports she stated that she did notwant a union in her nursing home, did not want herpeople to join, and would fire people for organizing. Herecalls her saying she could not afford a union, that if aunion came in the nursing home would "go broke" andwould close its doors. She said that unions were on theway out in the nursing home industry. Then she askedhim to leave. He also remembers her saying that therehad been unions in the nursing home before, but she hadgotten rid of them.Also on December 1, 1978, the Union filed its petitionfor a representation election. On December 8, 1978, VanHook and Union President Beverly Reinhart visited thenursing home and spoke to Stokes. Again Stokes re-buffed their effort to obtain a recognition agreement.Van Hook tried again on December 12, 1978, with simi-lar results.It appears from the testimony that the principal em-ployee organizer was Crystal Delp nee Sandru. It alsoappears that the three employees who were allegedly dis-charged in violation of Section 8(a)(3), Roseann McCul-loch, Nancy Smith, and Lila Mitchell were not in theforefront of the organizing movement.After a hearing on the Union's petition, an electionwas conducted on February 7 which the Union won andthereafter became the certified representative of the em-ployees.B. Alleged Interfirence, Restrainl, and CoercionAll of the following incidents which are alleged tohave violated Section 8(a)(1) occurred after the petitionwas filed on December 1, with the exception that Re-spondent changed its policy regarding missed shiftssomewhat earlier. Most of the alleged misconduct is al-leged to have been committed by Stokes although Ro-lando is accused of having engaged in two instances ofunlawful interrogation.1. The missed shift ruleIt is undisputed that for a long period of time Re-spondent has had difficulty in maintaining sufficient staff-ing to cover each shift as desired. The problem has beencontinuous since early 1978, if not before, and usually in-volves employees scheduled to work who either "calloff' or who simply do not appear. The latter type of at-tendance transgression is known as a "dump." Obviouslywhen either occurs it creates staffing problems. The firstsituation, a call off, might be rectifiable if sufficientnotice is given by the employee. The second type, thedump, is the more serious of the two because Respond-ent's management would not become aware of the miss-ing employee until after the shift had begun and wouldhave little opportunity to obtain a replacement. Over theyears Respondent has had a policy, somewhat unevenlyenforced, of discharging employees whose absenteeismbecame chronic. So far as has been shown, the rule wasnever reduced to writing until the incident which will bedescribed below. Nonetheless, most employees wereaware of the difficulties caused by excessive absenteeismand most knew that if they failed to report to work on achronic basis they would be subject to some sort of disci-pline, including discharge. The problem, according toMrs. Stokes and Rolando and supported to some extentby all witnesses, had become quite serious in the latesummer and fall of 1978.At some point in late 1978 Mrs. Stokes placed a noticenext to the timeclock. (G.C. Exh. 9.) It was later movedto the bulletin board immediately above the clock. In es-sence the notice, after reiterating the difficulties broughton by excessive absenteeism, stated that effective No-vember 1, 1978, anyone having three absences in a payperiod (I month) would be automatically terminated andtaken off the schedule. In addition, the notice also con-tained a reference to Respondent's payroll rule regardingsalary advances.4The General Counsel contends that the three-miss rulewas promulgated as a response to the union organizingdrive. Respondent denies that, averring that the noticewas placed on the clock sometime in mid-October. TheGeneral Counsel called a number of witnesses who testi-fied that they did not see the document until Novemberor December. That of course does not mean that it was4 Respondent's practice is to issue two checks per month. The firstcheck was called an advance even though it covered work already per-formed Mrs Stokes explained the reason for that part of the notice wasto cut down on the number of payroll checks issued each month becauseemployees commonly asked for early or partial paychecks.51() Wt:SITERN CARE NURSIN(G H()ME:not placed there earlier. None of those witnesses wereable to testify about the date it first appeared.Respondent called four witnesses. Stokes, Rolando,bookkeeper Freda Toner, and activities director/clericalAnn Peaslee. Both Stokes and Rolando say the noticewas the result of a complaint that Rolando had made re-garding excessive absences. Toner testified she recalled itoccurred during the time she was preparing the Septem-ber payroll in October. She remembers seeing the docu-ment before it was posted, and also remembers lookingat the document immediately afterwards. She testifiedRespondent's three-miss rule was not a new rule as shehad become aware of it even before Rolando becamenursing director during the first part of 1978. Irene Sil-berling, the nursing director before Rolando, had advisedher of the rule so Toner could make proper payroll en-tries regarding terminations. Peaslee testified that she re-members the notice was put up sometime in October be-cause it contained an effective date of November 1, 1978.I conclude and find that, based upon the foregoing tes-timony, it is more probable that the notice was posted inOctober rather than after November I. It appears to melikely that any notice such as this would contain a graceperiod so that offenders would have the opportunity tocorrect their deficiencies. It is unlikely, therefore, thatthe notice would be put up on an ex po.st facto basis.Even if it were posted in early November. since the firstauthorization cards were not signed until November 19,and those were obtained somewhat by chance, it doesnot seem likely that Stokes republished the rule as aresult of the organizing drive.I regard the General Counsel's allegation with the re-spect to this allegation to be unproven and shall recom-mend its dismissal.2. Witness descriptions of various allegedmisconductLois Blair, a nurses aide, testified that in early Decem-ber she went to Stokes' office to pick up her Novemberpaycheck. She remembers Stokes asking her if she wasaware that the Union was trying to get in and when shereplied she was, Stokes asked her, "How do you feelabout that?" Blair gave a noncommittal reply. Stokesthen told her it was she who signed the paychecks evenif the Union did get in. In February Blair again went topick up her paycheck and Stokes told her that she hadgiven everyone a raise, but if the Union came in shemight have to take it back. She repeated her earlier state-ment that she was the one who signed Blair's paycheck.Lila Mitchell, the head nurses aide, testified that inDecember when she went to get her paycheck Stokesasked her if she was "for or against the Union." Mitchellreplied that she did not know. Stokes then told her shewas the one who signed the paychecks, not the Union.She also asked Mitchell to "talk to the other employeesabout the Union; tell them I don't want the Union." Alsoin January Rolando asked Mitchell how she felt aboutthe Union.Aide Penny Myler testified that during the first part ofDecember, when she went to get her paycheck fromStokes, they had a discussion regarding the "pros andcons" of the Union. Stokes told Myler she did not wanta union in her place. When Myler said that she favoredunionllization and believed that it was best for both theemployees and patient care, Stokes replied the Union didnot sign the paychecks.Larry Villars, the head housekeeper, testified thatsometime in mid-November 1978, after he had signed aunion authorization card. he and his assistant. MargaretGerhart, were approached by Stokes who asked if theywere the union organizers. Gerhart confirmed the ques-tioning but places the date as being in January. I creditGerhart's January date. When they denied involvement.according to Gerhart, Stokes asked who had started theUnion. Villars also says Stokes asked for their opinionsabout the Union.Gerhart recalls that in early February when she wentto pick up her paycheck Stokes asked if she intended tovote in the election and then told her that she "couldn'thave employees voting for the Union ... rememberwho signs the checks." Villars testified that he had anumber of conversations, apprently 10 to 15, with Stokesduring which she "hinted" he should do something tostop the organizing drive. He suggested circulating acounterpetition but Stokes did not reply However. histestimony on this point was vague and disorientedVillars further alleged that Stokes had promised him araise about the first of the year and then threatened himwith a decrease, also saying that she would decrease theentry level for new hires. It should be that Villars has apay dispute with Respondent which is proceeding inforum. He claims he worked a large number of hourswhich do not appear on timecard and has made a claimfor them. He no longer works for Respondent havingbeen discharged on approximately February 14. His lastday of work February 8 when he was injured in a barfight following the NLRB election. He later underwenttreatment for alcoholism. Villars is an admitted alcoholicand appears to suffer from an inability to relate events asthey occurred. If he were not corroborated for the mostpart by Gearhart I would discredit him. However, shewas most credible. Villars and Gerhart were cohabitingtime; thus, it is possible that Gerhart suffered from thesame anti-Respondent bias as Villars. Even so, it seemedto me that she testified in a straightforward, candidmanner.Frankly, I am unable to credit Villars regarding thelatter, uncorroborated incidents even though Stokes doesnot specifically deny them. Villars was at times nearlyincoherent on the witness stand and was certainly disor-iented. I cannot in good conscience find such testimonysufficiently credible to draw the conclusions the GeneralCounsel alleges.Pat Mahoney, an orderly, testified that on the Febru-ary payday before the election Stokes pointed to her sig-nature on his paycheck saying she was the one whosigned it, not the Union; she then said if the Union got inshe would reduce his pay from $3.05 per hour to $2.90per hour. He denies she was merely calculating theamount he would lose by paying union dues. He says sherepeated her signature remark a day or so later. He alsoremembers an incident in early February at the nurses'station where Stokes demanded to know who had foldedS I I D[.ICISIONS ()F NAII()NAI LABOR REL.ATIONS BOARI)up an item of Respondent's campaign propaganda andsaid that anyone who folded it up could be fired. He alsosays that about the same time she came to him saying shehad received a complaint from a patient's family regard-ing his competence as an orderly and that the family hadasked her to fire him. She told him she would not be-cause she considered him to be a good worker.Stokes also spoke to Tara Anderson, a nurses aide, inearly February when Anderson came to the office to gether paycheck. Anderson remembers Stokes gave her alist of reasons why she should not vote for the Union.The list included the statement that Medicaid and Medi-care were cutting back their financial assistance and thatstaffing would necessarily be reduced. Moreover, asunion members, their dues would be so high there wouldbe no real gain. Thus, concluded Stokes, employeeswould get nothing from unionization.Kitchen aide Jean Northey said that on February 2when she went to Stokes to obtain her paycheck, Stokesasked her why she should give it to her because she wassuch a bad employee. Stokes accused Northey of takingexcessive breaks, not wearing her uniform, breakingdishes, losing money, and being for the Union. Stokesthen repeated herself, finishing by saying she signed thechecks, not the Union, and that she did not know whyNorthey should get a raise.Crystal Sandru, a licensed practical nurse, testified thaton December I, 1978, she had a conversation with Ro-lando during which Rolando asked her what she knewabout the Union. Rolando admits that. Sandru also saysRolando asked her if Roseann McCulloch was involved.In reply Sandru admitted she, not McCulloch, was theorganizer. On the following day Rolando directedSandru to see Stokes in her office. Those two had a con-versation which lasted about an hour. During that timeStokes told Sandru to read newspapers for they wouldshow that unions were a thing of the past and anyonewho thought a union could help them was a fool. Stokesalso stated she would deny employees increases in Janu-ary if the Union got in. Sandru says Stokes had a list ofproposed increases. According to Sandru, Stokes alsotold her that her lawyer had advised her to fire anyoneinvolved. Sandru protested that the law protected em-ployees who engaged in union activities. Sandru recallsStokes replying, "there [are] a thousand ways to do it."Although it is not alleged in the complaint as a viola-tion although the General Counsel now urges me tomake such a finding, Sandru says that about January Ishe told Rolando that she was considering taking a job ata doctor's office. She says she told Rolando that she hadnot yet made up her mind but would find out within aday or so. When she learned the job had gone to some-one else, she reported for work as usual but discoveredRolando had taken her off the schedule and replacedher. Sandru appealed to Stokes who later reinstated herto a different shift. Rolando testified that Sandru hadtold her she was quitting to start a new job on Mondayand couldn't give two weeks' notice. For that reason Ro-lando replaced her that Monday.Kitchen aide Sorenson also testified that approximatelyI or 2 weeks before the election she had had a conversa-tion with Stokes at the timeclock. Stokes asked Sorensonhow she intended to vote. Sorenson replied she did notknow. Then. Sorenson testified, Stokes said that if theUnion got in she would have to close the nursing homeas she could not afford a union. About a week laterStokes again asked Sorenson how she intended to vote,saying that if the Union got in there would be pay cuts,and she would fire anyone who voted for the Union.In January Lila Mitchell had a conversation with Ro-lando in Rolando's office. Mitchell was not exactly cer-tain when during January it occurred, but believes it wasduring the first half of the month. Rolando simply askedMitchell how she felt about the Union and Mitchell re-plied she did not know.On January 30 the Union conducted a meeting at theFour B's Cafeteria. Blair testified that shortly before themeeting she heard Mrs. Stokes tell Peaslee and Toner to"hurry up or they would be late." Blair heard no moreof the conversation but assumes Stokes was urging themto attend the union meeting. Peaslee, Toner, and Stokesall deny the incident. The General Counsel argues, nev-ertheless, that the statement constitutes Stokes' attemptto convey the impression that the employees' union ac-tivities were under surveillance. I am unable to agree.First, the remark, if made, could have meant anything. Ithas not been shown to have been aimed at the unionmeeting. Even if it was, Blair was not intended as the re-cipient; she was only an eavesdropper and such an "im-pression" was not being conveyed to her. Finally, theremark is credibly denied by the others. I find the allega-tion to be unproven.After attending the meeting, Peaslee and Toner toldStokes that the Union was transmitting some erroneousinformation respecting Montana State financial reim-bursement for staffing. It appears they reported the unionofficials as referring to Respondent as having a largenumber of "skilled nursing care" beds where in fact ithad only six. On the following day, apparently upset bythe misinformation that was being transmitted, Stokessaw employees Mitchell, Nancy Smith, Jean Hammer-backer, and Kathy Hammond in the dining room havinga coffeebreak. According to those employees she walkedup to the table with either a newspaper or other docu-ment in her hand telling employees to read it in order tolearn how bad union representation was. She beratedthem to some extent, calling them "stupid and ignorant"for joining the Union and conducted herself in a veryangry manner. After the tirade was completed, Mitchellspoke to her in the hallway saying she thought the out-burst was uncalled for, and Stokes replied she thoughtthe employees were being disloyal to her. Almost imme-diately thereafter Rolando asked Mitchell how shethought the election would turn out and Mitchell repliedthat she hought everyone would vote in favor of unionrepresentation because of Stokes' outburst.I have set forth the foregoing facts without detailingeither Stokes' or Rolando's versions. Stokes generallydenied the conduct though she admitted to some interro-gation prior to her receiving notice that the Union's peti-tion had been filed. She claims that after having receivedthe NLRB's "packet" she ceased such conduct. Rolandowas not asked about her part in most of these incidents512 WESTERN CARE NURSING HOMEand that testimony stands admitted or rebutted. Frankly,I was not particularly impressed with Stokes' denial re-garding these instances, nor was I impressed by her con-tentions that while she was opposed to unionization andwould engage in lawful conduct to persuade employeesto vote against it, that she really believed it was their de-cision. I think it is clear that she did not heed the warn-ings contained in the NLRB "packet", probably becauseshe did not recognize her conduct as unfair labor prac-tices. (See the analysis in the next subsection.) I view heras relatively naive regarding employee rights under theAct; moreover, it appears that she does have a temperwhich can get out of control. Nonetheless, I am not con-vinced that her entire testimony should be discredited.However, it is discredited with respect to the foregoingmatters.Thus, I find that Respondent violated the Act whenStokes and Rolando interrogated employees regardingtheir union activities. Violations also occurred whenStokes threatened to discharge employees, threatened toreduce wages, asked employees how they intended tovote in the election, said that unionization would be afutile act,5and threatened to close the nursing home.3. Tara Anderson and Penney LorenzNurses aide Tara Anderson was rehired on December7 or 8, 1978, after interviewing with both Rolando andlater Stokes. Stokes told Anderson that her hourly wagewas to be $2.85 but that in January it would be raised to$3 because the minimum wage was being increased.While Stokes did not mention it, it is undisputed and An-derson knew from her previous tenure that it was Re-spondent's policy to give new hires an increase after 3months. During the conversation Stokes told Andersonthat she wanted her to be a loyal employee and knewshe would be. Anderson remembers Stokes telling hernot to have anything to do with the union organizers.She also remembers Stokes telling her that it was shewho signed the checks, not the Union, and it was the pa-tients who determined the wages and nothing couldchange that.Anderson testified that she did not receive a wage in-crease after 3 months. On January I the minimum wageincreased 25 cents, from S2.65 to $2.90 per hour. Asnoted, Anderson testified that when she was hired Stokestold her she would be increased from $2.85 to $3 on Jan-uary 1. In fact, the increase was slightly larger, to $3.05.Stokes testified that the January I increase was a "doubleraise." She says she gave Anderson her 90-day raise after21 days. It consisted of two stages, a 10-cent hourly raiseand a second 10-cent hourly raise. She said she took thisaction because the Board's Guide, which she had re-ceived, stated she could not give any raises "until it wasin the bargaining period." On January I she also gave anacross-the-board wage increase to the remaining employ-ees, based on her view that the minimum wage increaserequired a concomitant ripple effect for others.' The futilit) of unionizaliion finding is not specifically alleged ill thecomplaint hut was fully litigated and I Iherefore shall issue an appropriateremedy Gerald G Gogilr d/h/ua ogin Trucking. 229 NL RH 529. fin2(1977)In March Anderson asked why she had not receivedher 3-month increase and Stokes told her that she couldnot give her a wage increase because the Union had beenvoted in and she did not believe employees were allowedraises unless there was a contract.Penney Lorenz, a licensed practical nurse, was hiredin October 1978. She was aware of Repondent's policyrelating to holiday pay. She knew that the policy was togive employees a day's pay for holidays not worked andtime and a half if they worked on the holiday. To be eli-gible for holiday pay the employee had to have been em-ployed at least 3 months. On New Years Day 1979Lorenz was several days short of the 3-month employ-ment requirement. Although she did not work that dayshe decided to claim holiday pay to see if Respondentwould pay her anyway.When she filled out her January timesheet she madethe claim. On February 3 or 4, only a few days beforethe election, she picked up her paycheck from Stokes.Stokes told her she was going to pay her for the holidayeven though she was not eligible for it. She said it was agift from her to Lorenz.In viewing Stokes' conduct in both these incidents,and in observing her in the witness stand, I became im-pressed with Stokes' mental myopia regarding both thelaw and her perception of complying with it. Undermost circumstances it would be easy to say that Stokeswas either bribing Lorenz to vote against the Union orpunishing Anderson out of pique because a majority hadvoted for union representation. That, however, is tooeasy and would not accurately reflect Stokes' attitude asI perceived it.I think it is fair to say that Stokes was strongly op-posed to unionization and was willing to do much thatwas unlawful to prevent it. But in self-analyzing her con-duct she denies to herself that her acts were either un-lawful or that they functionally interfered with employ-ees' free choice. For example, she is unable to view her"gift" to Lorenz as anything but that. She believes shedid it out of the goodness of her heart and is unable tosee it as having the effect of a bribe. To her such an actcannot therefore be unlawful. Likewise she sees nothingunlawful about her failing to give Anderson the 3-monthraise. Her actual explanation, that on January 1 she gavea "double raise," is so untenable that it is obviously adesperate afterthought, probably generated by a fearfulinability to explain that she either simply forgot Ander-son's 3-month anniversary or never understood her legalobligation.Her explanation is untenable for two reasons. Had shetruly intended the raise to include both the minimumwage "ripple" and the 90-day increase she no doubtwould have told Anderson. But she was silent. The 90-day portion of the raise came after only 21 days. Surelyshe would have explained to Anderson such a radical de-parture from established policy. Second, the 20-cent raisegiven Anderson is quite consistent with the 25-cent"ripple" and what she told Anderson during the hiringinterview. Stokes' conduct was not, as the GeneralCounsel argues, motivated by a disregard of the law oreven an attempt to blame the Union for the lost wage in-513 DFJCISIONS O)F NATI()NAL L.AOR RELATIONS BOARDcrease. In Anderson's case Stokes simply became con-fused and blindly made the remark.These circumstances, of course, do not insulate Re-spondent from Section 8(a)(1). In both cases the conducthad a reasonable tendency to interfere with the employ-ees' free choice of a bargaining representative as guaran-teed by Section 7. Respondent's obligation during thepreelection and precontract periods was to maintain ex-isting conditions-continue to operate as it would have ifthe Union were not in the picture. McCormick Longmea-dow Stone Co., 158 NLRB 1237, 1242 (1966). Stokesshould have denied Lorenz' claim for holiday pay andshould have given Anderson the 3-month raise. By grant-ing Lorenz' claim Stokes effectively bribed her to voteagainst the Union. By failing to give Anderson her raiseshe gave the impression that it was the Union's fault.Both incidents violated the Act. But in analyzing Stokes'motivations it should be borne in mind that she is afflict-ed with a perception problem, because another side of itwill be seen in the discharge issue.4. The discharges of McCulloch, Smith, andMitchellCrystal Sandru testified that on February 6 Rolandoheld staff meeting in which she said that depending onthe election outcome there were bound to be some termi-nations. Roseann McCulloch testified similarly. Even so,it is unclear what the context was. Likewise, sometimeafter the February 16 discharges, Lois Blair overheardStokes in the dining room say she "had gotten rid ofsome and would get rid of more."Twyla Sorenson, a kitchen aide, one of the first two tosign union authorization cards, testified that shortly afterthe election on February 7 she went to Stokes' office.When she arrived Jim Erikson and his wife Thin werealready there. Jim Erikson explained he was present inorder "to tell [Stokes] we had lost the election." Eriksonhad earlier been involved in a letter writing campaigncomplaining of NLRB procedures (he disapproved of theRegional Director's failure to respond to a letter he hadwritten) and later circulated a petition to protest the out-come of the election.sIn any event when Sorenson ar-rived, she told Stokes in the presence of both Eriksonsthat she intended to quit because she did not want towork with "all the tension." Sorenson recalls Stokes re-plying that the Union would not get in, that she wouldset up another election, and would "fire the traitors whovoted for the Union." Sorenson also says Stokes told herthat the traitors were Sandru, Mitchell, McCulloch,Nancy Smith, and Larry Villars. Sorenson says Stokestold her she would find reasons so she would not be ac-cused of firing them because of the Union and urgedSorenson not to quit because things would return tonormal soon. Stokes and both Eriksons deny Sorenson'stestimony. Standing by themselves there seem to be noreasons to question either version.However, the entire scene is really very strange. Sor-enson, one of the two original union card signers, wentto the office ostensibly to quit because of alleged dissen-s He sent copies of his petition and complaints about the Board to U.S.Senator Max Haucus of Montana as well as to sarious Board officials.sion resulting from the Union's success. That seems quiteodd. There is no showing that she had ever changed herpoint of view from favoring to opposing representation.She should have been elated. Then, she says Stokes notonly told her she was going to fire the traitors who fa-vored the Union, but listed them by name. Not only that,Stokes' list included people who, objectively, were nottraitors because they were not significantly active for theUnion. The list included Villars who had offered himselfto Stokes as a pawn; Mitchell who did not even vote;McCulloch who may have been seen in a union official'scar;7and Smith who had, like many others, attended oneor two union meetings. The only "traitor" was Sandruthe admitted leader.On the other side, there is Stokes' denial, corroboratedby the admittedly disgruntled Jim Erikson and his wife.His explanation that their presence was ("to tell Stokeswe had lost") is suspect. Stokes was well aware of theelection's outcome and did not need Erikson to tell herabout it. Sorenson did say that Stokes told her she wouldseek a new election. If she is credited on that point theEriksons' presence is more explainable. Stokes may wellhave wished to consult with Jim Erikson regarding pos-sible grounds for setting the election aside.Thus the question boils down to who is telling thetruth, Sorenson or the the other three? It seems to methat Sorenson's purpose in being there was at least ascontrived as Erikson's explanation. Was she there to tellStokes she wanted to quit? Was she there for anotherpurpose? Perhaps there is no good answer--she seems anunlikely agent provacateur. Yet the admissions allegedlymade to her by Stokes must be questioned. In the finalanalysis it seems unlikely that Stokes or anyone elsewould make such an admission to even apparent confi-dantes such as the Eriksons, much less to a nontrustedemployee like Sorenson. I do not, therefore, accept atface value Sorenson's testimony.Earlier in this Decision I discussed the fact that Re-spondent in mid to late 1978 had been suffering from ex-cessive absenteeism, both "call offs" and "dumps." Tocorrect this it had posted in October the notice reaffirm-ing the three-miss rule. Both Stokes and her husband tes-tified that upon receiving notice from the Board's Re-gional Office that the Union had filed a petition for anelection, they reassessed their intent to enforce the rule.They were both aware that it was unlawful to dischargepeople for union activities and rightly feared that anydischarge during the preelection period would triggerNLRB charges and subject Respondent to having to dealwith them. Thus, according to Stokes, they decided not7 Immediately after the February 7 election, Nursing Director Rolandomay or may not have seen Roseann McCulloch silting in a union offi-cial's automobile outside the facility. As Rolando was leaving the nursinghome Pat Mahoney, standing next to the car, greeted her; she returnedhis greeting, momentarily glancing at the auto. McCulloch was sittinginside. 15 to 20 feet away, and it is unclear whether Rolando even couldhave seen into the car. Rolando denies she was aware of McCullich'spresence and could not even recall Mahoney's greeting. There was noreason that she should. The incident was relatively sterile. All of the em-ployees who testified about the incident admit that Rolando's glance atMahoney was brief and that she continued on her way. Frankly, I amunimpressed with the quality of this testimony with respect to Respond-enl's having labeled McCulloch as a uniot, activist514 WFSTERN CARI NUIRSIN(i HtOMEto enforce the rule until after the campaign was over. Itsreaffirmation had only been in effect for a month whenthe petition was filed and by deciding not to enforce itRespondent merely continued its past tolerance of at-tendance transgressions. That is not to say that it intend-ed to tolerate the problem ad infinitum.However, during the course of the campaign Stokesmade a number of comments to employees which wouldseem to indicate that she was ready, willing, and able todischarge employees if they elected the Union as theirrepresentative. On numerous occasions she demanded"loyalty" from employees-a phrase which I deem acode word requesting employees to vote against unionrepresentation. In addition, she made some straightfor-ward threats of discharge, including remarking on sever-al occasions that she "could always find a reason" to dis-charge an employee. Such remarks were made toSandru, Sorenson, Mitchell, and Hammerbacker.On Febuary 12, at the beginning of the 11 p.m. shift,an unusual incident occurred. McCulloch was scheduledto be the second floor charge nurse and had arrived ontime to perform that duty. Shirly Pippy, a registerednurse, was scheduled to be the charge nurse for the firstfloor. Pippy's automobile suffered a flat tire and in ordernot be be excessively late she telephoned one of the aideswho was also scheduled for that shift to ask her to pickher up. That individual normally carpooled several otherpeople to work at the same time. Pippy also telephonedthe nursing home to advise them of her problem and totell them that she would be tardy, It is unclear whetheror not she said the others would also be late. In anyevent she and the other members of the carpool were 20minutes late. The late arrival caused McCulloch to beleft alone for that time on the second floor, although thefirst floor crew remained, awaiting the arrival of theothers. McCulloch, apparently having in mind the at-tendance problems which had been continuing, becamevery upset that she had been left alone upstairs. McCul-loch refused to accept the departing first floor nurse'sreport (though that individual remained until Pippy ar-rived) and upon Pippy's arrival engaged her in a loudverbal altercation which was heard by and disturbedsome of the patients. She had even left her floor to re-prove Pippy for her tardiness and for leaving her short-handed. This reproof interfered with Pippy's ability toreceive the report from the departing charge nurse.McCulloch's conduct resulted in a number of notes writ-ten by both employees and patients being given to Stokeson the following morning. All of these complained aboutMcCulloch's flareup.At some point, not clear in the record, Respondenthad began reviewing absenteeism records, putting to-gether a list of chronic offenders. That list is in evidenceI The "find an excuse to fire" remarks to Sandru and Sorenson arecited above. The remarks to Mitchell and Hammerbacker occurred inconjunction with the coffeebreak outburst. Hammerbacker says thatduring the course of the outburst Stokes said it was she, not the union,who offered job security and that she could get rid (of anybody shewanted to: she could always find a reason Mitchell, after spe;aking to Ro-lando, as recited above, later had a conersation with Stoke, In the hall-way During thai discussion Mitchell quotes Stokec a, sa.ylig she kne.sMitchell was foir the Union and that she would fire tHammerh;akcr If shecould find a reasronas General Counsel's Exhibit 8. It %was prepared by Ro-lando at Stokes' direction. Stokes testified she saw it atall stages of its completion, when it had one column, twocolumns, and so on. That tends to indicate that the listwas begun as early as December, though that is not con-clusive. It contains columns for November and Decem-ber 1978 and January and February 1979. Rolando. how-ever, said she believes she prepared the list in February.For the most part the list contains writing from a singlepen, although February column shows stick figures inpencil and the abbreviation for the November column isalso in pencil. That would indicate that marks weremade on the document on at least two separate occa-sions. Of course there are a wide variety of variablesavailable as possibilities in terms of the sequence of whatwas written. All the names and all the stick figures in theNovember, December, and January columns are writtenin ink. I believe, therefore, that the list must have beenbegun shortly before or during February because theFebruary column contained some pencil records. All thenames are written in ink.The February timing of the list cuts both ways. TheGeneral Counsel argues that it was prepared as a reprisalfor the the election results. Respondent argues that itwas simply a corollary to the presumption of the tempo-rarily halted policy, announced in October, of correctingexcessive absenteeism-records had to be compiled inorder to begin enforcement. On balance, it seems to methat Respondent has the better of the two arguments.The McCulloch outburst of February 12 occurred 5days after the election. That was a serious incident anddemonstrated a behavioral disability on McCulloch's partwhich she had demonstrated to a lesser degree earlier.Before me it was obvious that McCulloch has a personal-ity eccentricity which manifests itself in an aggressive,hostile fashion; she is accusatory and defensive. While Iprofess no expertise with respect to personality disorders,it seems likely that she is so affected. Her husband is analcoholic who apparently has made her life miserable.On one occasion in December 1978 she became intoxi-cated with him at a bar and following a disagreementfled in fear to Respondent's facility, arriving in an inebri-ated state. She was unable to stand without help and hadto be driven home. At times she was seen weeping whileat work and at other times was observed for long periodsof time on the telephone speaking either to her husband.her children, or her mother, presumably about familymatters. Thus, despite her protestations to the contrary, Icredit the testimony that she responded to Pippy's prob-lem on the evening of February 12 with unacceptable be-havior.On February 16 McCulloch's daughter, Nancy Smith,who was employed by Respondent as an aide, was toldby a fellow employee to check the following week'sschedule because her name did not appear. Smith did soand then went to see Stokes to ask why she had not beenscheduled. Stokes told her she had been sick too muchand had missed too much work. Smith protested she hadgiven a doctor's excuse to Rolando and had called in.Stokes replied she knew nothing of that but also said shewould not be the only one to be discharged. Stokes DCISIONS () NA'I()ONAL L ABOR RELATIONS BOARDshowed her a list which included her mother, LilaMitchell, Kathy Hammond, Laurie Flansburg, LisaHakala, and Patty Estes.D After a further discussion,Stokes suggested that Smith get new doctor's excuses orthe old ones from Rolando. Smith went back to checkthe schedule again to make certain her mother had beenremoved from it. Upon doing so she noticed that someof the employees whose names she had seen on Stokes'list were still employed-Estes, Flansburg, and Ham-mond.Smith went home and spoke to her mother who thencame down to the facility and had a long conversationwith Stokes. Stokes told McCulloch that she was beingdischarged, together with others, because of excessiveabsences. McCulloch protested that she had always"called off' and had not "dumped," and had given medi-cal excuses to Rolando. Stokes replied she had neverseen an excuse. She told McCulloch to get new excuses,but McCulloch accused her of discharging her becauseof the Union. Stokes made no reply to the accusation.They then had a discussion about whether these werelayoffs or terminations and the conversation ended.Shortly thereafter McCulloch telephoned Rolando whotold her she was sorry about the terminations of herselfand her daughter but said, "You take orders, I takeorders."In addition to McCulloch and Smith, alleged discri-minatee Lila Mitchell and two others, Lisa Hakala andPenny Myler, were also discharged that day. All of theseindividuals were nursing staff personnel. Moreover, HeadHousekeeper Larry Villars was also discharged. It willbe recalled that he had been off work since February 8following a bar fight. He said he later learned that theeffective date of his termination was February 14, only 2days before the others were descheduled.'°Mitchell, beginning February 5, missed 5 straight days.The first three were call offs but the last two are listedas no shows. Thereafter she returned and worked for aweek at which time she was fired. On February 16 Ro-lando told her to check the schedule and then to seeStokes. When she spoke to Stokes and asked why shewas off the schedule, Stokes told her she had "missedtoo much work" and said she had a list of others that shewas getting rid of. Mitchell says the list was not GeneralCounsel's Exhibit 8 but another one. I believe she is mis-taken as there is no evidence that any other documentwas used. Mitchell says she was ill that week in Febru-ary, admitting she had no doctor's excuse, but claimsthat she had gotten Rolando's permission after missingthe first 2 days. She asked Stokes to reconsider butStokes refused to do so.McCulloch, Smith, and Mitchell all had serious ab-sence records. So did Hakala, Myler, and Villars. What,then, is the General Counsel's theory? Does the GeneralCounsel allege that in a fit of rage Respondent dis-charged all six of these individuals as a reprisal for theentire group's having voted for union representation? Ifso, why has the General Counsel not alleged the othert II appear, that Ihe list which Smith saw is G C Exh 8 which alsioincludes C t)unilng and P'elny Myler"' Villars, as a housekeeper. was oii(t on the nursing staff and his nalmc.thcrerfire did nlot appear ini that schedulethree to have been discriminatorily discharged? Theywere named in the union's original charge. Is the theorythat these people were engaged in union activities andwere singled out for special treatment? But the principalunion activist, Crystal Sandru, was not discharged.Indeed, in January, after a misunderstanding over her in-tention to quit, Sandru was rehired, though the GeneralCounsel wishes to ascribe an evil motive to the incident,a view which I do not accept. Does the General Counselclaim that these three were greater "traitors" than theothers who voted for union representation? It is true thatMitchell was once asked to persuade employees to voteagainst union representation, but did not do so. She alsosays Stokes told her she knew she was for the Union.Nonetheless, Mitchell abdicated her prounion or antiun-ion concern by not voting in the election.Frankly, none of the General Counsel's scenarios isparticularly persuasive. The most probable chain ofevents is that Respondent had begun attempting, evenbefore the organizing drive, to remedy an absenteeismproblem. It had called a temporary halt to that effortduring the election campaign and until McCulloch trig-gered an inquiry into her activities on February 12 theabsenteeism concern had been "put on hold." However,McCulloch's behavior that evening triggered an inquiryinto her background and she was discharged on the dualground that she had personality conflicts and a history ofabsenteeism. (See G.C. Exh. 16, the personnel record.)When Respondent decided to utilize absenteeism as oneof the reasons for firing her it was forced to analyze theabsence records of others. The most obvious candidatewas Nancy Smith who had 26 absences in 3-1/2 months.The next worst was Lisa Hakala who had 12 in 1-1/2months, including 9 in January; she was followed byPenny Myler who had 14 absences in 2-1/2 months. Mit-chell's and Villars' attendance situations were quite simi-lar to one another. Villars had stopped showing up forwork after the election and was terminated after approxi-mately five straight absences; so was Mitchell, althoughshe had resumed work for a short time. Such a contextcertainly explains Rolando's preelection remark relatingto discharges as well as Stokes' post-discharge remarkthat she had gotten rid of some and would get rid ofmore. Absenteeism explains those ambiguous remarkssomewhat better than antiunionism.The General Counsel, however, argues that there wereothers on the list who had absences who were not fired.In particular they point to Kathy Hammond. However,Hammond only had nine, including no absences in Feb-ruary, and was apparently improving. Flansburg had II11,but Flansburg suffers from epilepsy and Stokes consid-ered her a special case.It is true that there are some harsh aspects to these de-cisions. For example, Nancy Smith, who is in her lateteens or early twenties was off work in December be-cause of a miscarriage. That fact does not appear to havebeen known by any of Respondent's officials. " Indeed,the only official statement regarding her situation was adoctor's excuse dated December 26 which advised thatI It 1 as lInot know ii h) Ihe General Counsel either Smith' coinceal-meil of Ihe incidenl caused an unhappy sceine at the hearing. W\VSTI RN CARE NIURSIN( tt()N11she had been "ill from 12/16 12/26'" I appears that hermiscarriage was not discovered until the hearing. Smithdelivered that particular excuse slip to Rolando personal-ly and both she and McCulloch say additional slips werealso given to Rolando. Rolando denies that and the Gen-eral Counsel appears to intimate Respondent destroyedthose slips. New slips were obtained after the dischargebut were deemed to be ineffective as too late and Stokeswould not reconsider. Frankly, I am unconvinced thatRolando or anyone else in Respondent's employ doc-tored or destroyed the slips.i2 It is my view that McCul-loch was not candid about them and that Smith, in pro-tecting her mother, corroborated her the best she could.Respondent had no specific policy regarding excused ab-sences and thus even if the doctor's excuses had beenprovided in a timely fashion the absences did not solvethe problem which Respondent faced. It is not unreason-able for Respondent in that circumstance to have riditself of the most chronic transgressors. It may be thatthere were other individuals on Respondent's staff whohad absence problems too, and even though they mayhave technically violated the three-miss rule, their situa-tion was no worse than individuals whose names ap-peared on General Counsel's Exhibit 8. but who werenot discharged. It is clear that it was not the three-missrule that was being enforced here, for many who violat-ed the rule remained. Nonetheless, the ones who weredischarged were clearly the worst offenders. Literal en-forcement of the three-miss rule would have decimatedthe work force.The General Counsel argues that Resondent shifted itsreasons for discharging both McCulloch and Mitchelland that the shift should be regarded as evidence ofguilt. But Respondent did not shift with respect to either.McCulloch wasgiven two reasons-personality conflictsand absenteeism. Both were proven. Absenteeism is theonly reason given Mitchell when she was discharged. Atthe hearing the General Counsel persuaded Stokes to saythat another reason was "exceeding authority." It wouldbe unfair, however, to characterize that as a shift. Stokesmay have thought Mitchell guilty of that, but the subjectwas never raised except by the General Counsel's pursuitof "every and all" reasons. It was not a reason advancedby Respondent in its defense. The General Counsel's ar-gument is therefore rejected.One final matter deserves comment. As noted, inJia.Stokes suffers from a myopia regarding her legal obliga-tions. That myopia, however, does not extend in myview to an inability to see the line between lawful andunlawful discharges. I do not think she willingly breakslaws she understands. She may not have recognized thatcertain activities interfered with employee rights underSection 7, but she knew it was "wrong" to discharge em-ployees because of their union affiliations or activities.Thus, though she had the opportunity, she did not at-tempt to take advantage of the confusion betweenSandru and Rolando when Sandru intimated she wastaking another job. She did not insist Sandru had quit, as2 The Gcneral Counsel argue that Rolalndo generallly wa, noit acredible wintiess I do IIu1 CloiCU r She alppeared crS honcl iand c.idttidlo me. Moreoscr. he inio hllger is cmnpl o, cd hb. Repn,(idcnlt ian1 hiasnothing It gain h rfahricaticl l'he would have if she were truly intlerested in oustingunion actlivists-particularly a leader like Sandru. Insteadshe rehired Sandru.Sandru claims the rehire was conditioned on her aban-donmeni of the Union. Even if ihat is true, it does notnegate my conclusion that Stokes was not capable offiring anyone for union-related reasons. Stokes under-stands a mnalurn in se approach to conduct: she just doesinot understand the rnaluml prolihiltlui approach I con-clude that she abides by nulurn in vc interdictions anddid so here as far as the discharges were concernedIn sum, considering Stokes' odd view of her legal obli-gationis; the fact that prior to the organizinig drive shehad commenced an effort to correct absenteeism: thatthree others who \were fired at the same time are not al-leged as discriminatees; that none of the alleged discri-minatees engaged in union activity great enough to callRespondent's attention to it; that Respondent did not fireknoswn union activist Sandru when presented the oppor-tunity to do so, and that the trigger incidenll w;ls ca'usedby McCulloch's personality disorder, I am not persuadedthat the discharges were improperly nmoltisald In thesecircumstances I am unable to conclude the (iecneralCounsel has proven by a preponderance of the eidenccethat the discharges of McCulloch, Smith. and Mitchellviolated the Act. I find that they swere discharged forgood cause and that union coinsiderations had nothingwhatsoever to do with that decision.IV. 111tF RI tNIl )'Having found that Respondent has engaged in viola-tions of Section 8(a)(1) of the Act, I shall recommendthat it be ordered to cease and desist therefrom, and totake certain affirmative action designed to effectuate thepolicies of the Act."': The affirmative action shall in-clude an order requiring Respondent to immediatelymake whole Tara Anderson for loss of moneys due heras a result of Respondent's failure to give her a 3-monthwage increase. Interest on that backpay shall be comput-ed as set forth in lIlorila Sleel Corporaion, 231 NLRIB651 (1977). See, generally. Isis Plumbhinlg & lieuating Co.,138 NLRH 716 (1962).Based on the foregoing findings of fact. alid the recordas a whole. I hereby make the follow ing:CONCI USIONS 01- Lxw1. The Respondent, Western Care. Inc. d/b/a WesternCare Nursing Home, is an employer engaged in com-merce and in an industry affecting commerce within themeaning of Section 2(2). (6), and (7) of the Act.2. United Food and Commercial Workers InternationalUnion, Local 684, AFL-CIO-CLC, is a labor organiza-tion within the meaning of Section 2(5) of the Act3. Respondent, at the times found above in the hodly ofthis Decision, violated Sectiol X(a)(1) of the Act in thefollowing respects: Interrogating employ ees regardingtheir union activities and how they intended to sote in"i: HCTl'LsC Rt.l ii I CIill s Jusi t hi tTI llttI i1 -g.I tt' t L " gIIz h l. sieSai .Irll d ;rcriphscliI'' ' t'lc lilllt'iltC;1 Slilllll r! IlIlls.r I slall l iz (t ru( lll' 1 hrotiidCL'iP, -i .l l ,I'd older 'L ill'.kmofi ,,, I'0o ~. 242 NI RB N,, 177 (1')7'q)517 DI)V( ISI()NS ()O NAI I()NAI. I.AI()R RFI.lA I()NS BO()ARI)an NI.KIR election; threatening employees ,wilh a wageloss ill the evenii they sClected a union to represent them,;thr;atiniig to terniiiate enlployees if they selected auni ion to represent them; threatening to cease operationsif they selected a nition as their represeitativCe sayingunio iiitit is a futile act; failing to pay enmployee TaraAnderson the normal periodic increase which aill em-ployees received after 3 satisfictory months of service;and by granting an ineligible employee holdiay pay to in-fluceIc her vote il an NILRB election.4. Respondent did liot republish an absenteeism rule inresponse to the union's organizing drive nor did it createthe impression of surveillance of employee's uniotn activi-ties, and therefore did not violate Section 8(a;)() ill thoserespects.5. Respondent did not discharge its employees Ro-seann McCulloch, Nancy Smith, and Lila Mitchell forreasons prohibited by the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this case, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDF) R 4The Respondent, Western Care, Inc. d/b/a WesternCare Nursing Home, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Restraining or coercing employees with regard tothe exercise of their Section 7 rights hby: Interrogatingemployees regarding their union activities and how theyintended to vote in an NLRB election; threatening em-ployees with a wage loss in the event they selected aunion to represent them; threatening to terminate em-ployees if they selected a union to represent them;threatening to cease operations if they selected a union astheir representative; saying unionization is a futile act;failing to pay employee Tara Anderson the normal peri-odic increase which all employees received after 3 satis-factory months of service; and granting holiday pay toineligible employees to influence their vote in an NLRBelection.(b) In any like or related mariner restraining or coerc-ing employees in the exercise of rights guaranteed themby Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Immediately make whole Tara Anderson for lostearnings in the manner set forth in the section of this De-cision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other rec-ords necessary to analyze the amount of backpay dueunder the terms of this Order.14 frl Ihe ctCli iilo 'epIols are filed as, pl,()\ldd hi ScC 1()2 4t, Ifthe Rules .wld Rcgilaltioirs of the Nilliollill llhor Rclal.,iis IIJlald. thefinlllill, an. d 'IiinJ. lniIilll Id Cill dCd ()rdti l e cit ii h erhi l l. 1is plO, \ldcdiill SCe 102 48 itf tl Rules .rlli Regulaoli qlllos he sipdtp l cd h IlLc tIuard dillrhecornme is i/lldillg`s. IniC'. Iusi(ini. alld (a)ldtlCI. tin aiii illl 'h. lliulls tihrrlinshall he deellled al livid for ;1ll pu rpoi.es(c) Post at its Helena, Montana, facility copies of theattached notice marked "Appendix." ' Copies of the at-tached notice on forms provided by the Regional Direc-tor for Region 19, after being duly signied by its author-ized representative, shall be posted by Respondent imme-diately upon receipt thereof and be maintainmed by it for6h() coisecUtiv e days thereafter. in conspicuous places, in-cluding all places cwhere notices to employees are cus-tomarily posted, Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered, de-faced, or covered by any other material.(d) Notify the Regional Director for Region 19. inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.Il IS LFURIIII R ORI)ItRI ) that the remainder of thecomplaint be, and hereby is, dismissed.II IS I:FLRI HIiR ORH) RDI) that any outstanding motionisare denied.`' II the s i c' it lthe loardt 's Order is infirccil by I Judgmenlt f atillited Still.'e Ci lur t of1 Appealls. Ihe srds ill htie iii(tice reading "''sitedh ()trder iof the N ilional habor Relaltiiiiis Biaird" shall reald "l'oslcd iur-l lfit to Ig Jtidgmenl 'f the Liiiicei Stiate ('iuiiri of Appeals I ill'r.cing ai l()rtler iof Ih Nalioial I tihli Rtlaiiions ItairdAPPENDIXNoll 'i To EMI'I OY t. SPosTI) Y ORI (I)IR 01F ItlLNATxI'ONAlI LAtiOR RI i AIIONS BOARs)An Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representa-tives of their o wn choiceTo engage in activities together for the pur-pose of collective bargaining or other mutual aidor protectionTo refrain from the exercise of any or all suchactivities.WI wil I Nor interfere with, restrain, or coerceour employees with regard to the above rights by:interrogating them about their Union activities orhow they intend to vote in an NLRB election;threatening them with wage losses if they select aunion as their representative; threatening to dis-charge employees for union activities; threateningto cease operations if they select a union as theirrepresentative; or telling employees that union rep-resenltation is a futile act.Wli Wll NOI deprive employees of regularlyscheduled pay increases after 3 months' employmentin such a fashion as to appear to be punishment for WIV'SITIRN CARI- NIURSIN(i I()[MEour ernployees having voted for representation byUnited Food and Commercial Workers Internation-al Union. I ocal 6hX4, AFL-CIO. or any other unioiand w t will NO;I grantl holiday pay to ineligibleemployees in circumstances which will influencetheir vote in an NI RB election.W l i11 I NOI in any like or related manner in-terfere with, restrain. or coerce our employees inthe exercise of the righls guaranteed themn hb Sec-tion 7 of the Act.W'I Wlt I make employee Tara Anderson \ hol1cfor the amount of w ages she lost as a result of ourfailure to granlt her a \tage increase aifter 90 da\ys ofemplhyment , includi ng interest.WI Sl I RN C\AR. INt(. )/ll/ \ \I S IH RNC \RI NU RSIN(G Hi()I.